DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
This Office Action is in response to the Applicant’s Amendment filed on 06/10/2021.  In virtue of the amendment:
Claims 1-20 are present in the instant application.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alexander D. Ganescu on 07/16/2021.
The application has been amended as follows: 
For the claims:
11.  (Currently amended) A wearable electronic device, comprising:
a display device having a front cover configured to present information to a wearer of the wearable electronic device;
a housing having a first side attached to the front cover;
a metal bezel disposed along the housing of the wearable electronic device;
a plurality of antennas, wherein portions of the metal bezel form one or more radiating elements of the plurality of antennas;
one or more impedance tuners positioned within the metal bezel, the one or more impedance tuners being operatively connected to the plurality of antennas;
one or more non-conducive slits positioned within the metal bezel between each of the antennas; and
a non-metallic back cover attached to a second side of the housing opposite the front cover.
17.  (Canceled).
18.  (Currently amended) The device of claim [[17]]11, wherein the one or more impedance tuners are operatively connected to one or more feeds of the plurality of antennas.

Examiner’s Statement of Reasons for Allowance
Claims 1-16 and 18-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a tunable antenna system for a wearable personal computing device, the tunable antenna system comprising: a first antenna configured for a first set of frequency ranges; a second antenna configured for a second set of frequency ranges; an impedance tuner configured to tune the second antenna; an aperture tuner configured to tune the second antenna; a housing for the wearable personal computing device, a metal bezel disposed along the housing of the wearable personal computing device, wherein portions of the metal bezel form one or more radiating elements of the first antenna and one or more radiating elements of the second antenna, and wherein the impedance tuner and the aperture tuner are positioned within the metal bezel; a first non-conductive slit positioned within the metal bezel between a second end of the first antenna and a first end of the second antenna; and a second non-conductive slit positioned within the metal bezel between a second end of the second antenna and a first end of the first antenna” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-10 are allowed as being dependent on claim 1), and
“… a wearable electronic device, comprising: a display device having a front cover configured to present information to a wearer of the wearable electronic device; a housing having a first side attached to the front cover; a metal bezel disposed along the housing of the wearable electronic device; a plurality of antennas, wherein portions of the metal bezel form one or more radiating elements of the plurality of antennas; one or more impedance tuners positioned within the metal bezel, the one or more impedance tuners being operatively connected to the plurality of antennas; one or more non-conducive slits positioned within the metal bezel between each of the antennas; and a non-metallic back cover attached to a second side of the housing opposite the front cover” and combination thereof, in the claim(s), i.e., claim 11 (claims 12-16 and 18-20 are allowed as being dependent on claim 11), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Asrani (U.S. Pub. 2015/0171916 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844